ORDER
PER CURIAM:
Original proceeding.
Jack T. LaMere petitions this Court for an order stopping *526all news releases being pnt out by the Board of Pardons and Parole in regard to his petition for a writ of habeas corpus pending in the district court of Powell County, Montana.
Since the complaint is with respect to an action now pending in the district court of Powell County it appears that the matter should be referred to the district judge in jurisdiction in said cause. ,
IT IS THEREFORE ORDERED that the petition be referred to the Hon. Robert Boyd, together with copy of this Order for his attention.